Exhibit 10.7
DEFAULT SECURITY AGREEMENT
 
THIS DEFAULT SECURITY AGREEMENT (this “Agreement”), is made as of this ________
day of August, 2012, by and among ECHO THERAPEUTICS, INC., a Delaware
corporation, with an address of  8 Penn Center, 1628 JFK Blvd., Suite 300,
Philadelphia, PA 19103 (the “Maker”), SONTRA MEDICAL, INC., a Delaware
corporation, with an address of c/o Echo Therapeutics, Inc., 8 Penn Center, 1628
JFK Blvd., Suite 300, Philadelphia, PA 19103  (the “Guarantor” and, together
with the Maker, collectively the “Debtors”), and PLATINUM-MONTAUR LIFE SCIENCES,
LLC, a Delaware limited liability company, with an address of 152 West 57th
Street, 4th Floor, New York, NY 10019 (the “Secured Party”).
 
WHEREAS, the  Maker and the Secured Party are entering into that certain Loan
Agreement (the “Loan Agreement”), pursuant to which the Secured Party shall
extend credit to the Maker and the Maker shall issue a promissory note to the
Secured Party in the principal amount of $20,000,000 (as amended, restated,
supplemented or otherwise modified, the “Note”);
 
WHEREAS, pursuant to a guaranty agreement dated on or about the date hereof (the
“Guaranty”), the Guarantor has agreed to guarantee the obligations of the Maker
under the Note to the Secured Party;
 
WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Note, each Debtor has agreed to execute and deliver to the Secured Party
this Agreement and to grant the Secured Party a security interest in certain
property of such Debtor to secure the prompt payment, performance and discharge
in full of all of the Maker’s obligations under the Note and the  Guarantor’s
obligations under the Guaranty.
 
WHEREAS, the Secured Party is not willing to enter into the Loan Agreement
unless the obligations under the Note are secured by a pledge and perfected
security interest in all of the assets of the Debtors, effective upon and after
the occurrence of an Attachment Event; and
 
WHEREAS, the Maker is willing to secure its obligations under the Note and the
Guarantor is willing to secure its obligations under the Guaranty in favor of
the Secured Party.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:
 
ARTICLE 1 - DEFINITIONS

 
Section 1.1
Terms Generally

 
All capitalized terms used herein or in any certificate or other document
delivered pursuant hereto shall have the meanings assigned to them below (unless
otherwise defined herein).  Except as otherwise defined herein, capitalized
terms used herein shall have the respective meanings given in the Loan
Agreement.
 
Section 1.2
Certain Terms

 
As used herein, the following terms have the following meanings:
 
“Accounts”  means all rights of the Debtors to payment of monetary obligations,
including rights to payment for goods sold, leased, licensed, assigned or
otherwise disposed of; all rights to payment for services rendered or to be
rendered; all rights under contracts and all sums of money or other proceeds due
or becoming due thereon, and the Debtors’ rights pertaining to and interest in
such goods; all other rights and claims to the payment of money, under contracts
or otherwise; and all other property constituting “accounts” as such terms is
defined in the Uniform Commercial Code.
 
“Attachment Event” has the meaning given thereto in the Loan Agreement.
 
“Collateral”  is defined in Article 2 below.

 
-1-

--------------------------------------------------------------------------------

 
 
“Contract Rights” means all rights of the Debtors under all documents and
instruments, including without limitation (i) all rights to payment, (ii) all
rights to make elections, and (iii) all rights to exercise remedies.
 
“Equipment”  means all machinery, equipment and fixtures, office furniture,
furnishings and trade fixtures, specialty tools and parts, motor vehicles and
materials handling equipment of the Debtors, together with the Debtors’ interest
in, and right to, any and all manuals, computer programs, data bases and other
materials relating to the use, operation or structure of any of the foregoing;
and all other property constituting “equipment” as such term is defined in the
Uniform Commercial Code.
 
“Event of Default”  is defined in Article 6  below.
 
“General Intangibles” means all tradenames, trademarks, servicemarks, patents,
copyrights and other evidence of proprietary information (including, without
limitation, all computer programs and electronic data processing materials), all
software, customer surveys, advertising materials, logos, marketing materials,
jingles, market analyses, manuals or operational procedures, designs,
programming and engineering logs, together with any object, source, access or
other codes, and any rights of the Debtors to retrieval from third parties of
electronically processed information relating to any of the foregoing types of
property; and all other property constituting “general intangibles”  as such
term is defined in the Uniform Commercial Code.
 
“Goods”  means all things that are movable, including fixtures, computer
programs and all other property constituting “goods” as defined in the Uniform
Commercial Code.
 
“Inventory”  means all goods, merchandise and other personal property (including
warehouse receipts and other negotiable and non-negotiable documents of title
covering any such property) of the Debtors that are held for sale, lease or
other disposition, or for display or demonstration, or leased or consigned, or
that are raw materials, piece goods, work in process or materials used or
consumed or to be used or consumed in the Debtors’ business, whether in transit
or in the possession of the Debtors or another person or entity, including
without limitation all goods covered by purchase orders and contracts with
suppliers and all goods billed and held by suppliers and goods located on the
premises of any carriers, forwarding agents, truckers, warehousemen, vendors,
selling agents or other third parties; all proprietary rights, patents, plans,
drawings, diagrams, schematics, assembly and display materials relating to any
of the foregoing; and all other property constituting “inventory” as such term
is defined in the Uniform Commercial Code.
 
“Lien”  means any mortgage, pledge, security interest, lien or other charge or
encumbrance of any kind or nature upon or with respect to any property.
 
“Necessary Endorsement” means undated stock powers endorsed in blank or other
proper instruments of assignment duly executed and such other instruments or
documents as the Secured Party may reasonably request.
 
“Obligation(s)” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, of any Debtor
to the Secured Party under this Agreement, the Loan Agreement, the Note, the
Guaranty and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time, but
specifically excluding any liability or obligation of any Debtor to the Secured
Party relating to preferred stock or securities convertible into common
stock.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation: (i) principal of, and interest on, the Note
and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Debtors from time to time
under or in connection with this Agreement, the Note, the Guaranty and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; (iii) all amounts (including but not limited
to post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Debtor; and (iv) all Obligations under and as defined
in the Loan Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means, with respect to any Debtor, the documents by
which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
“Pledged Securities” shall have the meaning ascribed to such term in Section
4.5.
 
“Permitted Liens” shall have the meaning assigned to such term in the Loan
Agreement.
 
“Transaction Documents” means and includes the Note, the Loan Agreement, the
Guaranty, the “Loan Documents” defined in the Loan Agreement, and all documents
and instruments executed and delivered in connection therewith, in each case, as
amended, restated, supplemented or otherwise modified.
 
“Uniform Commercial Code” or “UCC”  means the Uniform Commercial Code as in
effect in the State of New York.
 
Section 1.3
UCC Terms

 
As used herein, each of the following terms, whether or not capitalized, has the
meaning specified in the Uniform Commercial Code:
 
(a)  
Chattel Paper;

(b)  
Commercial Tort Claim;

(c)  
Deposit Account;

(d)  
Documents;

(e)  
Electronic Chattel Paper;

(f)  
Instruments;

(g)  
Investment Property;

(h)  
Letter of Credit Right; and

(i)  
Securities.

 
ARTICLE 2 - Grant

 
As an inducement for the Secured Party to extend the loans evidenced by the Note
and to secure the payment and performance of the Obligations, upon the
occurrence of an Attachment Event, each Debtor hereby assigns and pledges to the
Secured Party all of such Debtor’s rights, title and interest in, and grants to
the Secured Party a continuing security interest in: (a) all personal property
and fixtures of every kind and nature, whether now owned or hereafter arising or
acquired, including, without limitation, all Accounts, Chattel Paper, Commercial
Tort Claims, Contract Rights, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, General Intangibles, Goods, Instruments, Investment Property,
Inventory, Letter of Credit Rights, Securities, furniture, fixtures, machinery,
motor vehicles, appliances, tools, contracts, all policies of insurance, as well
as any proceeds and unearned premiums pertaining to such policies, insurance
refund claims and all other insurance claims and proceeds, all monies, all
management contracts, all contract rights, chattel paper, all files, records,
books of accounts, business papers, all franchise or similar distribution rights
or agreements, and all permits, licenses and agreements of any kind or nature
pursuant to which such Debtor possesses, uses or has authority to possess or use
property (whether tangible or intangible) of others or others possess, use or
have authority to possess or use property (whether tangible or intangible) of
such Debtor, all proceeds and rights from any franchise agreement or
distribution agreement, in each case whether now owned or hereafter arising; and
(b) all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of any of
the foregoing (all of the foregoing, collectively the “Collateral”).
 
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE 3 - Delivery of Certain Collateral

 
Upon the occurrence of an Attachment Event, each Debtor shall deliver or cause
to be delivered to the Secured Party (a) any and all certificates and other
instruments representing or evidencing the Pledged Securities, and (b) any and
all certificates and other instruments or documents representing any of the
other Collateral, in each case, together with all Necessary Endorsements.  The
Debtors are, contemporaneously with the execution hereof, delivering to the
Secured Party, or have previously delivered to the Secured Party, a true and
correct copy of each Organizational Document governing any of the Pledged
Securities.
 
ARTICLE 4 - Representations, Warranties and Covenants

 
Each Debtor represents and warrants to, and covenants and agrees with, the
Secured Party as follows, each of which representations, warranties and
covenants shall be continuing and in force so long as any Obligations remain
outstanding:
 
Section 4.1
Ownership and Location of Collateral; Absence of Liens and Restrictions

 
Each Debtor is the sole legal and equitable owner of the Collateral pledged by
such Debtor hereunder, holding good and marketable title to the same free and
clear of all Liens except for the security interests granted hereunder and
Permitted Liens, and has legal power and authority to execute, deliver and
perform its obligations hereunder, and to collaterally assign, deliver and
create a security interest in the Collateral in the manner herein contemplated.
Except for the restrictions set forth herein and in the Note and as may exist in
respect of the Permitted Liens, the Collateral is not subject to any restriction
that would prohibit or restrict the assignment, delivery or creation of the
security interests contemplated hereunder.
 
Section 4.2
Legal, Valid and Binding Agreement; No Conflicts

 
  The execution, delivery and performance by each Debtor of this Agreement and
the filings contemplated herein have been duly authorized by all necessary
action on the part of such Debtor and no further action is required by such
Debtor.  This Agreement has been duly executed by each Debtor.  This Agreement
constitutes the legal, valid and binding obligation of each Debtor, enforceable
against each Debtor in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.
 
The execution, delivery and performance of this Agreement by the Debtors do not
(i) violate any of the provisions of any Organizational Documents of any Debtor
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to any Debtor or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing any Debtor's debt or otherwise) or other understanding to
which any Debtor is a party or by which any property or asset of any Debtor is
bound or affected. If any, all required consents (including, without limitation,
from stockholders or creditors of any Debtor) necessary for any Debtor to enter
into and perform its obligations hereunder have been obtained.
 
Section 4.3
First Priority Security Interest

 
This Agreement, together with the filing of Uniform Commercial Code financing
statements in the office of the Secretary of State of each Debtor’s state of
formation, upon the occurrence of an Attachment Event, will create a valid and
continuing first lien on and perfected security interest in the Collateral
(except for property located in the United States in which a security interest
may not be perfected by filing under the Uniform Commercial Code), prior to all
other Liens (other than Permitted Liens), and will be enforceable as such
against creditors of the Debtors, any owner of the real property where any of
the Collateral is located, any purchaser of such real property and any present
or future creditor obtaining a lien on such real property.  No written claim has
been received by any Debtor that any Collateral or Debtor's use of any
Collateral violates the rights of any third party. There has been no adverse
decision to any Debtor's claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to any Debtor's right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 4.4
Sales and Further Liens

 
The Debtors shall not grant or permit to exist any Liens on any of the
Collateral other than Permitted Liens.  The Debtors shall not sell, grant,
assign or transfer any interest in, any of the Collateral to any person or
entity other than the Secured Party.  Each Debtor shall defend its title to and
the Secured Party’s interest in the Collateral against all material and adverse
claims and take any action necessary to remove any Liens other than Permitted
Liens.
 
Section 4.5
 Pledged Securities

 
The capital stock and other equity interests pledged to the Secured Party
hereunder (the “Pledged Securities”) represent all of the capital stock and
other equity interests in and to the Guarantor and all other subsidiaries of the
Maker, and represent all capital stock and other equity interests owned,
directly or indirectly, by the Debtors.  All of the Pledged Securities are
validly issued, fully paid and non-assessable, and the Debtors are the legal and
beneficial owner of the Pledged Securities, free and clear of any lien, security
interest or other encumbrance except for the security interests created by this
Agreement and other Permitted Liens (as defined in the Note).  Upon the
occurrence of an Attachment Event, each Debtor shall cause the pledge and
security interest of the Secured Party to be duly noted in its corporate books
and records. Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Note.
 
Section 4.6
Inspection; Verification of Accounts

 
Each Debtor shall at all reasonable times and upon reasonable notice allow the
Secured Party to examine, inspect or make extracts from or copies of such
Debtor’s books and records, inspect the Collateral and arrange for verification
of Accounts constituting Collateral directly with such Debtor’s accountants,
and, upon and after any Event of Default, account obligors and/or account
debtors or by other methods.
 
Section 4.7
Accounts:  Collection and Delivery of Proceeds

 
Each Debtor shall diligently collect all of its Accounts until such time as an
Event of Default has occurred and is continuing and during which the Secured
Party exercises its rights to collect the Accounts pursuant to this
Agreement.  After the occurrence and during the continuance of an Event of
Default, the Debtors shall, at the request of the Secured Party, notify account
debtors of the security interest of the Secured Party in any Account and that
payment thereof is to be made directly to the Secured Party.  After the
occurrence and during the continuance of an Event of Default, upon request of
the Secured Party, any proceeds of Accounts or inventory received by the
Debtors, whether in the form of cash, checks, notes or other instruments, shall
be held in trust for the Secured Party and the Debtors shall deliver said
proceeds daily to the Secured Party, without commingling, in the identical form
received (properly endorsed or assigned where required to enable the Secured
Party to collect the same).
 
Section 4.8
Equipment and Inventory; Insurance

 
The Debtors shall keep the Collateral insured at all times by insurance in such
form and amounts as may be reasonably satisfactory to the Secured Party, and in
any event (without specific request by the Secured Party) will insure the
Collateral, with financially sound and reputable insurance companies, in such
amounts and against such risks, and with such deductibles, as in each case are
customarily maintained by companies engaged in the same or similar businesses,
owning similar properties and operating in the same or similar locations. Upon
the occurrence of an Attachment Event, the Secured Party shall be named as loss
payee (in the case of property insurance) or additional insured (in the case of
liability insurance), as applicable.
 
Such insurance shall be in such minimum amounts that the Debtors will not be
deemed co-insurers under applicable insurance laws, regulations and policies.
Upon the occurrence of an Attachment Event, the policies shall provide that no
cancellation shall occur without thirty (30) days prior written notice to the
Secured Party.  Upon the occurrence of an Attachment Event, the Debtors shall
provide to the Secured Party notice that such policies have been renewed and are
paid in accordance with the terms of such policies at least fifteen (15) days
prior to the date of expiration. The Debtors will at least annually and upon any
change, or more often upon the occurrence of an Event of Default, and upon
request of the Secured Party, furnish to the Secured Party a schedule of all
insurance carried by the Debtors, setting forth in detail the amount and type of
such insurance.  The proceeds of any casualty insurance in respect of any
casualty loss of any of the Collateral shall, subject to the rights, if any, of
other parties with an interest having priority in the property covered thereby,
(i) so long as no Event of Default has occurred and is continuing, and with the
written consent of the Secured Party (provided that such consent of the Secured
Party shall only be required if an Attachment Event has occurred), be disbursed
to the Debtors for direct application by the Debtors solely to the repair or
replacement of the Debtors’ property so damaged or destroyed and (ii) in all
other circumstances, be held by the Secured Party as cash collateral for the
Obligations. The Secured Party may, at its sole option, disburse from time to
time all or any part of such proceeds so held as cash collateral, upon such
terms and conditions as the Secured Party may reasonably prescribe, for direct
application by the Debtors solely to the repair or replacement of the Debtors’
property so damaged or destroyed, or the Secured Party may apply all or any part
of such proceeds to the Obligations.
 
-5-

--------------------------------------------------------------------------------

 
 
Section 4.9
Equipment and Inventory:  Maintenance and Use, Payment of Taxes

 
The Debtors shall keep the Collateral in good order and repair, ordinary wear
and tear and damage by casualty excepted and except where the failure to do so
could not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise) or prospects of the Debtors, and
will not use the same in violation of law or any policy of insurance thereon,
and will pay promptly when due all material taxes and assessments on the
Collateral or on its use or operation, except (a) taxes, assessments and
governmental charges the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to the Debtors and with
respect to which adequate reserves have been set aside on its books and (b)
taxes, assessments and governmental charges for which a valid extension to file
the applicable tax returns or other required documentation, if any, have been
granted.
 
Section 4.10
Name or Organizational Change.

 
No Debtor shall change its place of organization, name, identity, type of
entity, chief executive office or place where its business records are kept, or
merge into or consolidate with any other entity, unless such Debtor shall have
given the Secured Party at least 30 days’ prior written notice thereof and shall
have delivered to the Secured Party such new Uniform Commercial Code financing
statements or other documentation as may be reasonably necessary or required by
the Secured Party to ensure the continued perfection and priority of the
security interests granted by this Agreement.
 
Section 4.11
Deposit Accounts

 
For each deposit account that any Debtor at any time opens or maintains, such
Debtor shall, upon the occurrence of an Attachment Event and at the Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (i) cause the depositary bank to agree
to comply, without further consent of such Debtor, at any time with instructions
from the Secured Party to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, or (ii) arrange for
the Secured Party to become the customer of the depositary bank with respect to
the deposit account, with such Debtor being permitted, only with the consent of
the Secured Party, to exercise rights to withdraw funds from such deposit
account. The Secured Party agrees with the Debtors that the Secured Party shall
not give any such instructions or withhold any withdrawal rights from the
Debtors, unless an Event of Default (as defined below) has occurred and is
continuing. The provisions of this paragraph shall not apply to (x) any deposit
account for which a Debtor, the depositary bank and the Secured Party have
entered into a cash collateral agreement specially negotiated among such Debtor,
the depositary bank and the Secured Party for the specific purpose set forth
therein, (y) a deposit account for which the Secured Party is the depositary
bank and is in automatic control, and (z) any deposit accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Debtors’ salaried employees.
 
Section 4.12
Investment Property

 
If the Debtors shall at any time hold or acquire any certificated securities,
upon the occurrence of an Attachment Event the Debtors shall forthwith endorse,
assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify. If any securities now or hereafter acquired
by any Debtor are un-certificated and are issued to any Debtor or its nominee
directly by the issuer thereof, upon the occurrence of an Attachment Event such
Debtor shall immediately notify the Secured Party thereof and, at the Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (i) cause the issuer to agree to
comply, without further consent of such Debtor or such nominee, at any time with
instructions from the Secured Party as to such securities, or (ii) arrange for
the Secured Party to become the registered owner of the securities. If any
securities, whether certificated or un-certificated, or other investment
property now or hereafter acquired by any Debtor are held by such Debtor or its
nominee through a securities intermediary or commodity intermediary, upon the
occurrence of an Attachment Event such Debtor shall immediately notify the
Secured Party thereof and, at the Secured Party’s request and option, pursuant
to an agreement in form and substance satisfactory to the Secured Party, either
(y) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of such
Debtor or such nominee, at any time with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, or (z) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Secured Party to become the entitlement holder with respect to
such investment property, with such Debtor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw or otherwise deal
with such investment property. The Secured Party agrees with the Debtors that
the Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by the Debtors, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Secured
Party is the securities intermediary.

 
-6-

--------------------------------------------------------------------------------

 

Section 4.13
Collateral in the Possession of a Bailee

 
If any Collateral is at any time in the possession of a bailee, upon the
occurrence of an Attachment Event the Debtors shall promptly notify the Secured
Party thereof and, at the Secured Party’s request and option, shall promptly
obtain an acknowledgement from the bailee, in form and substance satisfactory to
the Secured Party, that the bailee holds such Collateral for the benefit of the
Secured Party and such bailee’s agreement to comply, without further consent of
the Debtors, at any time with instructions of the Secured Party as to such
Collateral. The Secured Party agrees with the Debtors that the Secured Party
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by the Debtors
with respect to the bailee.
 
Section 4.14
Electronic Chattel Paper

 
If any Debtor at any time holds or acquires an interest in any electronic
chattel paper, upon the occurrence of an Attachment Event such Debtor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control, under the UCC, of such electronic
chattel paper. The Secured Party agrees with the Debtors that the Secured Party
will arrange, pursuant to procedures satisfactory to the Secured Party and so
long as such procedures will not result in the Secured Party’s loss of control,
for the Debtors to make alterations to the electronic chattel paper permitted
under the UCC for a party in control to make without loss of control, unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by the Debtors with respect to such electronic chattel paper.
 
Section 4.15
Letter-of-Credit Rights

 
If any Debtor is at any time a beneficiary under a letter of credit now or
hereafter, upon the occurrence of an Attachment Event such Debtor shall promptly
notify the Secured Party thereof and, at the request and option of the Secured
Party, such Debtor shall, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (i) arrange for the issuer and any
confirmer or other nominated person of such letter of credit to consent to an
assignment to the Secured Party of the proceeds of the letter of credit or (ii)
arrange for the Secured Party to become the transferee beneficiary of the letter
of credit, with the Secured Party agreeing, in each case, that the proceeds of
the letter to credit are to be applied to payment of the Obligations.
 
Section 4.16
Commercial Tort Claims

 
If any Debtor shall at any time hold or acquire a Commercial Tort Claim, upon
the occurrence of an Attachment Event such Debtor shall immediately notify the
Secured Party in a writing signed by such Debtor of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Secured Party.
 
Section 4.17
Other Actions as to any and all Collateral

 
Each Debtor further agrees, upon the occurrence of an Attachment Event and upon
request of the Secured Party and at the Secured Party’s option, to take any and
all other actions as the Secured Party may determine to be necessary or useful
for the attachment, perfection and first priority of, and the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that any Debtor’s signature thereon is
required therefor, (ii) causing the Secured Party’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the Secured Party’s security interest in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the Secured Party’s security interest in such Collateral, (iv)
obtaining governmental and other third party waivers, consents and approvals in
form and substance satisfactory to the Secured Party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, (v) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Secured Party and (vi) taking all actions under
any earlier versions of the UCC or under any other law, as reasonably determined
by the Secured Party to be applicable in any relevant UCC or other jurisdiction,
including any foreign jurisdiction.

 
-7-

--------------------------------------------------------------------------------

 
 
At any time and from time to time upon and after the occurrence of an Attachment
Event that any Collateral consists of instruments, certificated securities or
other items that require or permit possession by the Secured Party to perfect
the security interest created hereby, the applicable Debtor shall deliver such
Collateral to the Secured Party.
 
Upon the occurrence of an Attachment Event, each Debtor, in its capacity as
issuer, hereby agrees to comply with any and all orders and instructions of the
Secured Party regarding the Pledged Securities consistent with the terms of this
Agreement without the further consent of any Debtor as contemplated by Section
8-106 (or any successor section) of the UCC.  Further, each Debtor agrees that
it shall not enter into a similar agreement (or one that would confer “control”
within the meaning of Article 8 of the UCC) with any other person or entity.
 
If there is any investment property or deposit account included as Collateral
that can be perfected by “control” through an account control agreement, then
upon the occurrence of an Attachment Event the applicable Debtor shall cause
such an account control agreement, in form and substance in each case
satisfactory to the Secured Party, to be entered into and delivered to the
Secured Party.
 
Section 4.18
Material Adverse Change in the Collateral

 
The Debtors shall, within five (5) Business Days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any material adverse
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.
 
Section 4.19
Joinder

 
Each Debtor shall cause each future subsidiary of such Debtor with operations or
material operations (which, if in doubt, shall be in the sole determination of
the Secured Party) to immediately become a party hereto (an “Additional
Debtor”), by executing and delivering an Additional Debtor Joinder in
substantially the form of Annex A attached hereto and comply with the provisions
hereof applicable to the Debtors.  As of the date hereof, each Debtor represents
and warrants that it has no subsidiaries (other than the Guarantor, which is a
subsidiary of the Maker).  The Additional Debtor shall deliver such opinions of
counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Secured Party may reasonably request.  Upon
delivery of the foregoing to the Secured Party, the Additional Debtor shall be
and become a party to this Agreement with the same rights and obligations as the
Debtors, for all purposes hereof as fully and to the same extent as if it were
an original signatory hereto and shall be deemed to have made the
representations, warranties and covenants set forth herein as of the date of
execution and delivery of such Additional Debtor Joinder, and all references
herein to the “Debtors” shall be deemed to include each Additional Debtor.
 
Section 4.20
Further Assurances

 
Upon the occurrence of an Attachment Event and the written request of the
Secured Party, and at the sole expense of the Debtors, the Debtors shall
promptly execute and deliver such further instruments and documents and take
such further actions as the Secured Party reasonably may deem desirable to
obtain the full benefits of this Agreement and of the rights and powers herein
granted, including, without limitation, filing of any financing statement under
the Uniform Commercial Code, execution of assignments of General Intangibles,
transfer of Collateral (other than inventory, accounts and equipment) to the
Secured Party’s possession where the Secured Party’s possession is necessary to
perfect the Security Interest granted herein; provided, however, that prior to
the occurrence of an Event of Default, the Debtors shall be entitled to retain
such Collateral as otherwise permitted herein.  Upon the execution of this
Agreement, each Debtor authorizes the Secured Party to file one or more
financing statements which may describe the Collateral as “all assets”, and to
file a copy of this Agreement in lieu of a financing statement, in such places
and with such governmental offices as the Secured Party reasonably determines to
be appropriate or advisable; provided, however, that any such financing
statement or other filing must clearly state that that the security interest
referenced therein does not attach unless and until an Attachment Event occurs;
and provided, further, that that (1) such financing statement shall state on its
face that pursuant to Section 9-322(a)(1) of the UCC, the priority of the
Secured Party’s security interest in all assets of the Debtors shall date from
the time that such financing statement is filed, regardless of when such
security interest may ultimately attach, and (2) upon the occurrence of an
Attachment Event, the Secured Party is hereby authorized to amend such financing
statement such that the collateral description therein shall be “all assets”,
without any qualifying language whatsoever. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument in an amount in excess of $10,000, such note
or instrument shall be, upon the occurrence of an Attachment Event and upon the
Secured Party’s request, delivered to the Secured Party, duly endorsed in a
manner satisfactory to it, unless such item is in the process of collection in
the ordinary course of business.

 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE 5 - Secured Party’s Rights With Respect To Collateral

 
Section 5.1
Secured Party’s Rights

 
The Secured Party may, at any time upon and after an Event of Default and during
the continuation thereof, at its option and, whether or not the Obligations are
due, without notice or demand on any  Debtor, take the following actions with
respect to the Collateral:
 
5.1.1  
with respect to any Accounts (i) notify account debtors  of the security
interest of the Secured Party in such Accounts and that payment thereof is to be
made directly to the Secured Party; (ii) demand, collect, and provide receipt
for any amounts relating thereto, as the Secured Party may determine; (iii)
commence and prosecute any actions in any court for the purposes of collecting
any such Accounts and enforcing any other rights in respect thereof; (iv)
defend, settle or compromise any action brought and, in connection therewith,
give such discharges or releases as the Secured Party may deem appropriate; (v)
receive, open and dispose of mail addressed to any Debtor and endorse checks,
notes, drafts, acceptances, money orders, bills of lading, warehouse receipts or
other instruments or documents evidencing payment, shipment or storage of the
goods giving rise to such Accounts or securing or relating to such Accounts, on
behalf of and in the name of any Debtor; and (vi) sell, assign, transfer, make
any agreement in respect of, or otherwise deal with or exercise rights in
respect of, any such Accounts or the goods or services which have given rise
thereto, as fully and completely as though the Secured Party were the absolute
owner thereof for all purposes; and

 
5.1.2  
with respect to any equipment and inventory (i) make, adjust and settle claims
under any insurance policy related thereto and place and pay for appropriate
insurance thereon; (ii) discharge taxes and other Liens at any time levied or
placed thereon; (iii) make repairs or provide maintenance with respect thereto;
and (iv) pay any necessary filing fees and any taxes arising as a consequence of
any such filing.  The Secured Party shall have no obligation to make any such
expenditures nor shall the making thereof relieve any Debtor of its obligation
to make such expenditures.

 
Except as otherwise provided herein, the Secured Party shall have no duty as to
the collection or protection of the Collateral nor as to the preservation of any
rights pertaining thereto, beyond the safe custody of any Collateral in its
possession.
 
ARTICLE 6 -  Defaults

 
Section 6.1
Events of Default

 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement:
 
6.1.1  
Payments.  If (a) any payment of principal or interest under the Note is not
paid in full within five (5) Business Days after the date such payment is due
and payable, or (b) any payment under any other Obligation shall not be paid in
full within five (5) Business Days after the date that such payment is due and
payable.

 
6.1.2  
Covenants.  If any Debtor fails to perform or observe any covenant or agreement
(other than as referred to in Section 6.1.1 above) contained in this Agreement,
and such failure remains un-remedied for the earlier of ten (10) days after (a)
the Secured Party gives written notice thereof to such Debtor or (b) such Debtor
becomes aware of such failure.

 
6.1.3  
Validity Of Documents.  If (a) any material provision, in the reasonable opinion
of Secured Party, of any Transaction Document shall at any time for any reason
cease to be valid, binding and enforceable against any Debtor; (b) the validity,
binding effect or enforceability of any Transaction Document shall be contested
by anyone other than the Secured Party; or (c) any Transaction Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Secured Party the benefits purported
to be created thereby.

 
6.1.4  
Transaction Documents.  If any “Event of Default” shall have occurred under and
as defined in any Transaction Document.

 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - Secured Party’s Rights and Remedies

 
Section 7.1
Rights of Secured Party Upon an Event of Default

 
So long as any Event of Default shall have occurred and is continuing:
 
7.1.1  
the Secured Party may, at its option, without notice or demand, cause all of the
Obligations to become immediately due and payable in accordance with the Note
and take immediate possession of the Collateral, and for that purpose the
Secured Party may, so far as the Debtors can give authority therefor, enter upon
any premises on which any of the Collateral is situated and remove the same
therefrom or remain on such premises and in possession of such Collateral for
purposes of conducting a sale or enforcing the rights of the Secured Party;

 
7.1.2  
the Debtors will, upon demand, assemble the Collateral and make it available to
the Secured Party at a place and time designated by the Secured Party that is
reasonably convenient to both parties;

 
7.1.3  
the Secured Party may collect and receive all income and proceeds in respect of
the Collateral and exercise all rights of the Debtors and perform any of the
Debtors’ obligations hereunder with respect thereto, all without liability
except to account for property actually received (but the Secured Party shall
have no duty to exercise any of the aforesaid rights, privileges or options and
shall not be responsible for any failure to do so or delay in so doing);

 
7.1.4  
the Secured Party may sell, lease or otherwise dispose of the Collateral at a
public or private sale, with or without having the Collateral at the place of
sale, and upon such terms and in such commercially reasonable manner as the
Secured Party may determine, and the Secured Party may purchase any Collateral
at any such sale.  Unless the Collateral threatens to decline rapidly in value
or is of the type customarily sold on a recognized market, the Secured Party
shall send to the Debtors prior written notice (which, if given at least five
(5) Business Days prior to any sale, shall be deemed to be reasonable) of the
time and place of any public sale of the Collateral or of the time after which
any private sale or other disposition thereof is to be made.  Each Debtor agrees
that upon any such sale the Collateral shall be held by the purchaser free from
all claims or rights of every kind and nature, including any equity of
redemption or similar rights, and all such equity of redemption and similar
rights are hereby expressly waived and released by the Debtors.  In the event
any consent, approval or authorization of any governmental agency is necessary
to effectuate any such sale, the Debtors shall execute all applications or other
instruments as may be required; and

 
7.1.5  
in any jurisdiction where the enforcement of its rights hereunder is sought, the
Secured Party shall have, in addition to all other rights and remedies provided
for in its loan documentation, the rights and remedies of a Secured Party under
the Uniform Commercial Code.

 
Section 7.2
Rights of Secured Party Prior to Disposition of Collateral

 
Prior to any disposition of Collateral pursuant to this Agreement the Secured
Party may, at its option, cause any of the Collateral to be repaired or
reconditioned in such manner and to such extent as to make it saleable.
 
Section 7.3
Grant of License to Secured Party

 
Solely for purposes of exercising its remedies set forth in Section 7.1 above,
the Secured Party is hereby granted a license or other right to use, without
charge, the Debtors’ labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks and advertising matter, or any property
of a similar nature, in each case, which constitutes and relates to the
Collateral, in completing production of, advertising for sale and selling any
Collateral; and subject to limitations contained therein, the Debtors’ rights
under all licenses and all franchise agreements constituting Collateral shall
inure to the Secured Party’s benefit.

 
-10-

--------------------------------------------------------------------------------

 

Section 7.4
Application of Proceeds

 
The Secured Party shall be entitled to retain and to apply the proceeds of any
disposition of the Collateral, first, to its reasonable expenses of retaking,
holding, protecting and maintaining, and preparing for disposition and disposing
of, the Collateral, including reasonable attorneys’ fees and other legal
expenses incurred by it in connection therewith; and second, to the payment of
the Obligations in such order of priority as provided in the Note.  Any surplus
remaining after such application shall be paid to the Debtors or to whomever may
be legally entitled thereto, provided that in no event shall the Debtors be
credited with any part of the proceeds of the disposition of the Collateral
until such proceeds shall have been received in cash by the Secured Party.  The
Debtors shall remain liable for any deficiency.
 
Section 7.5
Remedies are Cumulative

 
The remedies in this Section are in addition to, not in limitation of, any other
right, power, privilege, or remedy, either in law, in equity, or otherwise, to
which the Secured Party may be entitled.  No failure or delay on the part of the
Secured Party in exercising any right, power, or remedy will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder.  The
remedies in this Agreement are in addition to, not in limitation of, any other
right, power, privilege, or remedy, either in law, in equity, or otherwise, to
which the Secured Party may be entitled.  All Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.
 
Section 7.6
Default Rate

 
Until paid, all amounts due and payable by the Debtors hereunder shall be a debt
secured by the Collateral and shall bear, whether before or after judgment and
from the date that is five (5) Business Days after the Secured Party’s demand
therefor, interest at the Applicable Rate (as that term is defined in the Note),
or after an Event of Default and during the continuation thereof, interest at
the Default Rate (as that term is defined in the Note).
 
Section 7.7
Commercial Reasonableness

 
To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, each Debtor acknowledges
and agrees that it is not commercially unreasonable for the Secured Party (i) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (iv) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as the Debtors, for expressions of
interest in acquiring all or any portion of the Collateral, (vi) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (vii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (viii) to dispose of
assets in wholesale rather than retail markets, (ix) to disclaim disposition
warranties, (x) to purchase insurance or credit enhancements to insure the
Secured Party against risks of loss, collection or disposition of Collateral or
to provide to the Secured Party a guaranteed return from the collection or
disposition of Collateral, or (xi) to the extent deemed appropriate by the
Secured Party, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Secured Party in the
collection or disposition of any of the Collateral. Each Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by the Secured Party would fulfill the Secured Party’s
duties under the UCC in the Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by the Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section.  Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to the Debtors or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE 8 - Waivers

 
Except as required by applicable law and cannot be waived, each Debtor waives
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the Debtors under this Agreement or any
other document evidencing the Obligations.  With respect to both the Obligations
and the Collateral, each Debtor assents to any extension or postponement of the
time of payment or any other forgiveness or indulgence, to any substitution,
exchange or release of Collateral, to the addition or release of any party or
person primarily or secondarily liable, to the acceptance of partial payment
thereon and the settlement, compromise or adjustment of any thereof, all in such
manner and at such time or times as the Secured Party reasonably may deem
advisable.  The Secured Party may exercise its rights with respect to the
Collateral without resorting, or regard, to other collateral or sources of
reimbursement for Obligations.  The Secured Party shall not be deemed to have
waived any of its rights with respect to the Obligations or the Collateral
unless such waiver is in writing and signed by the Secured Party.  No delay or
omission on the part of the Secured Party in exercising any right shall operate
as a waiver of such right or any other right.  A waiver on any one occasion
shall not bar or waive the exercise of any right on any future occasion.  All
rights and remedies of the Secured Party in the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, are cumulative
and not exclusive of any remedies provided by law or any other agreement, and
may be exercised separately or concurrently.
 
ARTICLE 9 - Marshalling

 
The Secured Party shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
each of them lawfully may, the Debtors hereby agree that each of them will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that each of them lawfully may, the Debtors hereby irrevocably waive
the benefits of all such laws.
 
ARTICLE 10 - Expenses

 
The Debtors shall, promptly on demand, pay or reimburse the Secured Party for
all reasonable expenses (including reasonable attorneys’ fees of outside counsel
or allocated costs of in house counsel) incurred or paid by the Secured Party in
connection with the preparation, negotiation, closing, administration or
enforcement, of this Agreement, or the Secured Party’s on-site periodic
examinations of the Collateral, and for any other amounts permitted to be
expended by the Secured Party hereunder, including without limitation such
expenses as are incurred to preserve the value of the Collateral and the
validity, perfection, priority and value of any security interest created hereby
(including without limitation the costs and expenses of filing financing
statements, continuation statements and other UCC forms and amendments), the
collection, sale or other disposition of any of the Collateral or the exercise
by the Secured Party of any of the rights conferred upon it hereunder.  The
obligation to pay any such amount shall be an additional Obligation secured
hereby and, to the extent permitted by law, each such amount shall bear interest
from the date that is five (5) Business Days after the Secured Party’s demand
therefor at the Applicable Rate (as that term is defined in the Note), or after
an Event of Default and during the continuation thereof, interest at the Default
Rate (as that term is defined in the Note).
 
ARTICLE 11 - Notices

 
Any demand upon or notice to any Debtor that the Secured Party may give shall be
effective when delivered by hand, properly deposited in the  mail as certified
mail, postage prepaid and return receipt requested, or sent by electronic
facsimile transmission, receipt acknowledged, or delivered to an overnight
courier, in each case addressed to such Debtor at the address shown on the first
page of this Agreement or such other address as such Debtor may advise the
Secured Party in writing.  Any notice by any Debtor to the Secured Party shall
be given as aforesaid, addressed to the Secured Party at the address shown on
the first page of this Agreement or such other address as the Secured Party may
advise the Debtors in writing.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE 12  - Successors and Assigns

 
This Agreement shall be binding upon the Debtors, their successors and assigns,
and shall inure to the benefit of and be enforceable by the Secured Party and
its successors and assigns.  Notwithstanding the foregoing sentence, (i) the
Debtors shall not have the right to assign or otherwise transfer their
respective rights and obligations under this Agreement without the prior written
consent of the Secured Party, and (ii) the Secured Party shall not have the
right to assign or otherwise transfer its rights and obligations under this
Agreement without the prior written consent of the Debtors, except that (a) the
Secured Party may assign or otherwise transfer its rights and obligations under
this Agreement to an Affiliate of the Secured Party without obtaining the
Debtors’ consent, and (b) upon the occurrence of an Event of Default, the
Secured Party may assign or otherwise transfer its rights and obligations under
this Agreement to any person or entity without obtaining the Debtors’ consent.
 
ARTICLE 13 - Miscellaneous

 
Section 13.1
Amendments

 
This Agreement may not be amended or modified except by a writing signed by the
Debtors and the Secured Party, nor may any Debtor assign any of its rights
hereunder, except with the Secured Party’s prior written consent as set forth in
Article 12  above.
 
Section 13.2
Governing Law

 
This Agreement and the terms, covenants and conditions hereof shall be construed
in accordance with, and governed by, the laws of the State of New York (without
giving effect to any conflicts of law provisions contained therein).
 
Section 13.3
Consent to Jurisdiction

 
Each Debtor and the Secured Party (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement and (ii) hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each Debtor and the Secured Party consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address of such party first set forth above and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing in this Section 13.3 shall affect or limit any
right to serve process in any other manner permitted by law.  Each Debtor and
the Secured Party hereby agrees that the prevailing party in any suit, action or
proceeding arising out of or relating to this Agreement shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.
 
Section 13.4
Collateral in the name of the Debtors and others

 
In the event that any Collateral stands in the name of any Debtor and another or
others jointly, as between the Secured Party and such Debtor, the Secured Party
may deal with the same for all purposes as if it belonged to or stood in the
name of such Debtor alone.
 
Section 13.5
Section Headings

 
Article and Section headings are for convenience of reference only and are not a
part of this Agreement.
 
Section 13.6
WAIVER OF JURY TRIAL

 
EACH DEBTOR AND THE SECURED PARTY HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION
IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF: (A) THIS
SECURITY AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION
HEREWITH; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF;
OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE DEBTORS AND THE
SECURED PARTY IN RESPECT OF THIS AGREEMENT.

 
-13-

--------------------------------------------------------------------------------

 
 
ARTICLE 14 - Power of Attorney

 
Section 14.1
Appointment and Powers of Secured Party

 
Upon the occurrence of an Attachment Event, each Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Debtor or in
the Secured Party’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of such
Debtor, without notice to or assent by such Debtor except as expressly provided
for herein, to do the following:
 
14.1.1  
upon the occurrence and during the continuance of an Event of Default, generally
to sell, transfer, pledge, make any agreement with respect to or otherwise
dispose of or deal with any of the Collateral in such manner as is consistent
with the UCC and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Debtors’ expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Debtors might do,
including, without limitation, (A) the filing and prosecuting of registration
and transfer applications with the appropriate federal, state or local agencies
or authorities with respect to trademarks, copyrights and patentable inventions
and processes, (B) upon written notice to the Debtors, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Secured Party so elects, with a view to causing the liquidation of assets of the
issuer of any such securities and (C) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 
14.1.2  
to file financing statements with respect hereto, with or without any Debtor’s
signature, or a photocopy of this Agreement in substitution for a financing
statement, as the Secured Party may deem appropriate and to execute in any
Debtor’s name such financing statements and amendments thereto and continuation
statements which may require such Debtor’s signature.

 
Section 14.2
Ratification by Debtors

 
To the extent permitted by law, each Debtor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable.
 
Section 14.3
No Duty on Secured Party

 
The powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Secured Party shall be accountable only for the amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents shall be
responsible to any Debtor for any act or failure to act, except for the Secured
Party’s own gross negligence or willful misconduct.
 
Section 14.4
References to “Debtors,” “Guarantor” and “Subsidiaries”

 
In the event that the Maker does not have any subsidiaries, then references
herein to “debtors,” “guarantor,” and “subsidiaries” shall be deemed to refer to
the Maker.
 
ARTICLE 15 - Termination

 
This Agreement and the security interests granted hereunder shall terminate upon
payment, in full, of all the Obligations then outstanding, whereupon the Secured
Party shall forthwith cause to be assigned, transferred and delivered, upon the
request and at the expense of the Debtors, any remaining Collateral to or on the
order of Debtors.  At the same time Secured Party shall execute and deliver to
the Debtors, at the Debtors’ expense, such Uniform Commercial Code termination
statements as shall be reasonably requested by the Debtors to effect the
termination and release of the security interests in favor of the Secured Party
affecting the Collateral.
 
[signature page follows]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be duly
executed as of the date first written above.


Debtors


ECHO THERAPEUTICS, INC.




By:  /s/ Christopher Schnittker
                Name:  Christopher P. Schnittker
                                                                                                Title: 
SVP and CFO




SONTRA MEDICAL, INC.




By:  /s/ Patrick Mooney
                                                                                                Name: 
Patrick Mooney
                                                                                               
Title:  Chief Executive Officer
 
 


Secured Party


Platinum-Montaur Life Sciences, LLC


By:  /s/ Michael M. Goldberg, M.D.
                Name:  Michael M. Goldberg, M.D.
                                                                                               
Title:   _______________

 
-15-

--------------------------------------------------------------------------------

 

ANNEX A
to
DEFAULT SECURITY
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER

 
Reference is hereby made to the Default Security Agreement dated as of
______________, 2012 made by ECHO THERAPEUTICS, INC. and its subsidiaries party
thereto from time to time, as Debtors to and in favor of the Secured Party
identified therein (the “Security Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in, or
by reference in, the Security Agreement.
 
The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Party referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTY A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.
 
An executed copy of this Joinder shall be delivered to the Secured Party, and
the Secured Party may rely on the matters set forth herein on or after the date
hereof.  This Joinder shall not be modified, amended or terminated without the
prior written consent of the Secured Party.
 
[signature page follows]
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.
 


 
[Name of Additional Debtor]



 
By: ___________________________

 
Name:

 
Title:



 
Address:

 


Dated:
_______________________